Case 3:18-cv-05987-VC Document 33-1 Filed 01/10/19 Page 1 of 6



                                

                                

                                

                                

                                

                                

                                

                                

                                

                                

                                

                                

                                

                                

                                

                                

                                

                                

                                

                                

                                

                                

                                



                  EXHIBIT A 
              Case
Henry Schein, Inc.     3:18-cv-05987-VC
                   v. Archer                    Document
                             and White Sales, Inc., --- S.Ct. ----33-1
                                                                   (2019) Filed   01/10/19 Page 2 of 6
19 Cal. Daily Op. Serv. 328

                                                                  *1 Respondent Archer & White Sales, Inc., sued
                                                                 petitioner Henry Schein, Inc., alleging violations of
                   2019 WL 122164
                                                                 federal and state antitrust law and seeking both money
    Only the Westlaw citation is currently available.
                                                                 damages and injunctive relief. The relevant contract
          Supreme Court of the United States
                                                                 between the parties provided for arbitration of any dispute
       HENRY SCHEIN, INC., et al., Petitioners                   arising under or related to the agreement, except for,
                      v.                                         among other things, actions seeking injunctive relief.
        ARCHER AND WHITE SALES, INC.                             Invoking the Federal Arbitration Act, Schein asked
                                                                 the District Court to refer the matter to arbitration,
                        No. 17–1272.                             but Archer & White argued that the dispute was not
                              |                                  subject to arbitration because its complaint sought
                    Argued Oct. 29, 2018.                        injunctive relief, at least in part. Schein contended
                              |                                  that because the rules governing the contract provide
                    Decided Jan. 8, 2019.                        that arbitrators have the power to resolve arbitrability
                                                                 questions, an arbitrator—not the court—should decide
Synopsis                                                         whether the arbitration agreement applied. Archer &
Background: Plaintiff, a distributor, seller, and servicer for   White countered that Schein's argument for arbitration
multiple dental equipment manufacturers, brought suit            was wholly groundless, so the District Court could resolve
against competitors that distributed and manufactured            the threshold arbitrability question. The District Court
dental equipment, and certain wholly-owned subsidiaries,         agreed with Archer & White and denied Schein's motion
alleging antitrust violations under the Sherman Act and          to compel arbitration. The Fifth Circuit affirmed.
the Texas Free Enterprise and Antitrust Act. The United
States District Court for the Eastern District of Texas,         Held : The “wholly groundless” exception to arbitrability
Rodney Gilstrap, J., 2016 WL 7157421, on objections to           is inconsistent with the Federal Arbitration Act and this
the opinion of Roy S. Payne, United States Magistrate            Court's precedent. Under the Act, arbitration is a matter
Judge, 2013 WL 12155243, denied defendants' motion               of contract, and courts must enforce arbitration contracts
to compel arbitration. Defendants appealed. The United           according to their terms. Rent–A–Center, West, Inc. v.
States Court of Appeals for the Fifth Circuit, Patrick           Jackson, 561 U.S. 63, 67, 130 S.Ct. 2772, 177 L.Ed.2d
E. Higginbotham, Circuit Judge, 878 F.3d 488, affirmed.          403. The parties to such a contract may agree to have
Certiorari was granted.                                          an arbitrator decide not only the merits of a particular
                                                                 dispute, but also “ ‘gateway’ questions of ‘arbitrability.’
                                                                 ” Id., at 68–69, 130 S.Ct. 2772. Therefore, when the
The Supreme Court, Justice Kavanaugh, held that                  parties' contract delegates the arbitrability question to
when the parties' contract delegates the question of the         an arbitrator, a court may not override the contract,
arbitrability of a particular dispute to an arbitrator, a        even if the court thinks that the arbitrability claim is
court may not override the contract, even if it thinks that      wholly groundless. That conclusion follows also from
the argument that the arbitration agreement applies to a         this Court's precedent. See AT & T Technologies, Inc.
dispute is wholly groundless, abrogating Simply Wireless,        v. Communications Workers, 475 U.S. 643, 649–650, 106
Inc. v. T–Mobile US, Inc., 877 F. 3d 522, Douglas v.             S.Ct. 1415, 89 L.Ed.2d 648.
Regions Bank, 757 F.3d 460; Turi v. Main Street Adoption
Services, LLP, 633 F.3d 496, Qualcomm, Inc. v. Nokia             Archer & White's counterarguments are unpersuasive.
Corp., 466 F.3d 1366.                                            First, its argument that §§ 3 and 4 of the Act should
                                                                 be interpreted to mean that a court must always resolve
                                                                 questions of arbitrability has already been addressed
Vacated and remanded.                                            and rejected by this Court. See, e.g., First Options of
                                                                 Chicago, Inc. v. Kaplan, 514 U.S. 938, 944, 115 S.Ct.
                                                                 1920, 131 L.Ed.2d 985. Second, its argument that § 10
                                                                 of the Act—which provides for back-end judicial review
                         Syllabus *                              of an arbitrator's decision if an arbitrator has “exceeded”



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
              Case
Henry Schein, Inc.     3:18-cv-05987-VC
                   v. Archer                    Document
                             and White Sales, Inc., --- S.Ct. ----33-1
                                                                   (2019) Filed   01/10/19 Page 3 of 6
19 Cal. Daily Op. Serv. 328

his or her “powers”—supports the conclusion that the
court at the front end should also be able to say that           Opinion
the underlying issue is not arbitrable is inconsistent
                                                                 Justice KAVANAUGH delivered the opinion of the
with the way Congress designed the Act. And it is not
                                                                 Court.
this Court's proper role to redesign the Act. Third, its
argument that it would be a waste of the parties' time and        Under the Federal Arbitration Act, parties to a contract
money to send wholly groundless arbitrability questions          may agree that an arbitrator rather than a court will
to an arbitrator ignores the fact that the Act contains          resolve disputes arising out of the contract. When a
no “wholly groundless” exception. This Court may not             dispute arises, the parties sometimes may disagree not
engraft its own exceptions onto the statutory text. Nor is       only about the merits of the dispute but also about the
it likely that the exception would save time and money           threshold arbitrability question—that is, whether their
systemically even if it might do so in some individual cases.    arbitration agreement applies to the particular dispute.
Fourth, its argument that the exception is necessary to          Who decides that threshold arbitrability question? Under
deter frivolous motions to compel arbitration overstates         the Act and this Court's cases, the question of who decides
the potential problem. Arbitrators are already capable           arbitrability is itself a question of contract. The Act allows
of efficiently disposing of frivolous cases and deterring        parties to agree by contract that an arbitrator, rather
frivolous motions, and such motions do not appear to             than a court, will resolve threshold arbitrability questions
have caused a substantial problem in those Circuits that         as well as underlying merits disputes. Rent–A–Center,
have not recognized a “wholly groundless” exception.             West, Inc. v. Jackson, 561 U.S. 63, 68–70, 130 S.Ct. 2772,
                                                                 177 L.Ed.2d 403 (2010); First Options of Chicago, Inc.
The Fifth Circuit may address the question whether the           v. Kaplan, 514 U.S. 938, 943–944, 115 S.Ct. 1920, 131
contract at issue in fact delegated the arbitrability question   L.Ed.2d 985 (1995).
to an arbitrator, as well as other properly preserved
arguments, on remand. Pp. –––– – ––––.                            Even when a contract delegates the arbitrability question
                                                                 to an arbitrator, some federal courts nonetheless will
*2 878 F.3d 488, vacated and remanded.                           short-circuit the process and decide the arbitrability
                                                                 question themselves if the argument that the arbitration
KAVANAUGH, J., delivered the opinion for a                       agreement applies to the particular dispute is “wholly
unanimous Court.                                                 groundless.” The question presented in this case is whether
                                                                 the “wholly groundless” exception is consistent with the
                                                                 Federal Arbitration Act. We conclude that it is not. The
Attorneys and Law Firms
                                                                 Act does not contain a “wholly groundless” exception,
Kannon K. Shanmugam, Esq., Washington, DC, for                   and we are not at liberty to rewrite the statute passed
Petitioners.                                                     by Congress and signed by the President. When the
                                                                 parties' contract delegates the arbitrability question to an
Daniel L. Geyser, Esq., Dallas, TX, for Respondent.              arbitrator, the courts must respect the parties' decision
                                                                 as embodied in the contract. We vacate the contrary
Paul F. Schuster, Cynthia Keely Timms, Locke Lord                judgment of the Court of Appeals.
LLP, Dallas, TX, Richard C. Godfrey, Barack S.
Echols, Kirkland & Ellis LLP, Chicago, IL, Kannon K.
Shanmugam, Liam J. Montgomery, Charles L. McCloud,
William T. Marks, Matthew J. Greer, Williams &                                                 I
Connolly LLP, Washington, DC, for Petitioners.
                                                                 Archer and White is a small business that distributes
Daniel L. Geyser, Geyser P.C., Lewis T. LeClair, Charles         dental equipment. Archer and White entered into a
E. Fowler, Jr., Chelsea A. Priest, McKool Smith, P.C.,           contract with Pelton and Crane, a dental equipment
Dallas, TX, for Respondent.                                      manufacturer, to distribute Pelton and Crane's
                                                                 equipment. The relationship eventually soured. As
                                                                 relevant here, Archer and White sued Pelton and Crane's
                                                                 successor-in-interest and Henry Schein, Inc. (collectively,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
              Case
Henry Schein, Inc.     3:18-cv-05987-VC
                   v. Archer                    Document
                             and White Sales, Inc., --- S.Ct. ----33-1
                                                                   (2019) Filed   01/10/19 Page 4 of 6
19 Cal. Daily Op. Serv. 328

Schein) in Federal District Court in Texas. Archer and          Relying on Fifth Circuit precedent, the District Court
White's complaint alleged violations of federal and state       agreed with Archer and White about the existence of a
antitrust law, and sought both money damages and                “wholly groundless” exception, and ruled that Schein's
injunctive relief.                                              argument for arbitration was wholly groundless. The
                                                                District Court therefore denied Schein's motion to compel
The relevant contract between the parties provided:             arbitration. The Fifth Circuit affirmed.

                                                                In light of disagreement in the Courts of Appeals over
            “Disputes. This Agreement shall
                                                                whether the “wholly groundless” exception is consistent
            be governed by the laws of the
                                                                with the Federal Arbitration Act, we granted certiorari,
            State of North Carolina. Any
                                                                585 U.S. ––––, 138 S.Ct. 2678, 201 L.Ed.2d 1071 (2018).
            dispute arising under or related
                                                                Compare 878 F.3d 488 (C.A.5 2017) (case below); Simply
            to this Agreement (except for
                                                                Wireless, Inc. v. T–Mobile US, Inc., 877 F.3d 522 (C.A.4
            actions seeking injunctive relief
                                                                2017); Douglas v. Regions Bank, 757 F.3d 460 (C.A.5
            and disputes related to trademarks,
                                                                2014); Turi v. Main Street Adoption Servs., LLP, 633 F.3d
            trade secrets, or other intellectual
                                                                496 (C.A.6 2011); Qualcomm, Inc. v. Nokia Corp., 466 F.3d
            property of [Schein] ), shall be
                                                                1366 (C.A.Fed.2006), with Belnap v. Iasis Healthcare, 844
            resolved by binding arbitration in
                                                                F.3d 1272 (C.A.10 2017); Jones v. Waffle House, Inc.,
            accordance with the arbitration
                                                                866 F.3d 1257 (C.A.11 2017); Douglas, 757 F.3d, at 464
            rules of the American Arbitration
                                                                (Dennis, J., dissenting).
            Association [ (AAA) ]. The place
            of arbitration shall be in Charlotte,
            North Carolina.” App. to Pet. for
            Cert. 3a.                                                                       II

                                                                In 1925, Congress passed and President Coolidge signed
After Archer and White sued, Schein invoked the Federal         the Federal Arbitration Act. As relevant here, the Act
Arbitration Act and asked the District Court to refer           provides:
the parties' antitrust dispute to arbitration. Archer and
White objected, arguing that the dispute was not subject to       “A written provision in ... a contract evidencing a
arbitration because Archer and White's complaint sought           transaction involving commerce to settle by arbitration
injunctive relief, at least in part. According to Archer and      a controversy thereafter arising out of such contract
White, the parties' contract barred arbitration of disputes       ... shall be valid, irrevocable, and enforceable, save
when the plaintiff sought injunctive relief, even if only in      upon such grounds as exist at law or in equity for the
part.                                                             revocation of any contract.” 9 U.S.C. § 2.

 *3 The question then became: Who decides whether                Under the Act, arbitration is a matter of contract, and
the antitrust dispute is subject to arbitration? The            courts must enforce arbitration contracts according to
rules of the American Arbitration Association provide           their terms. Rent–A–Center, 561 U.S., at 67, 130 S.Ct.
that arbitrators have the power to resolve arbitrability        2772. Applying the Act, we have held that parties may
questions. Schein contended that the contract's express         agree to have an arbitrator decide not only the merits
incorporation of the American Arbitration Association's         of a particular dispute but also “ ‘gateway’ questions of
rules meant that an arbitrator—not the court—had to             ‘arbitrability,’ such as whether the parties have agreed to
decide whether the arbitration agreement applied to this        arbitrate or whether their agreement covers a particular
particular dispute. Archer and White responded that in          controversy.” Id., at 68–69, 130 S.Ct. 2772; see also First
cases where the defendant's argument for arbitration is         Options, 514 U.S., at 943, 115 S.Ct. 1920. We have
wholly groundless—as Archer and White argued was                explained that an “agreement to arbitrate a gateway issue
the case here—the District Court itself may resolve the         is simply an additional, antecedent agreement the party
threshold question of arbitrability.                            seeking arbitration asks the federal court to enforce,
                                                                and the FAA operates on this additional arbitration



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      3
              Case
Henry Schein, Inc.     3:18-cv-05987-VC
                   v. Archer                    Document
                             and White Sales, Inc., --- S.Ct. ----33-1
                                                                   (2019) Filed   01/10/19 Page 5 of 6
19 Cal. Daily Op. Serv. 328

agreement just as it does on any other.” Rent–A–Center,          In an attempt to overcome the statutory text and this
561 U.S., at 70, 130 S.Ct. 2772.                                 Court's cases, Archer and White advances four main
                                                                 arguments. None is persuasive.
Even when the parties' contract delegates the threshold
arbitrability question to an arbitrator, the Fifth Circuit       First, Archer and White points to §§ 3 and 4 of the Federal
and some other Courts of Appeals have determined that            Arbitration Act. Section 3 provides that a court must stay
the court rather than an arbitrator should decide the            litigation “upon being satisfied that the issue” is “referable
threshold arbitrability question if, under the contract,         to arbitration” under the “agreement.” Section 4 says that
the argument for arbitration is wholly groundless. Those         a court, in response to a motion by an aggrieved party,
courts have reasoned that the “wholly groundless”                must compel arbitration “in accordance with the terms
exception enables courts to block frivolous attempts to          of the agreement” when the court is “satisfied that the
transfer disputes from the court system to arbitration.          making of the agreement for arbitration or the failure to
                                                                 comply therewith is not in issue.”
 *4 We conclude that the “wholly groundless” exception
is inconsistent with the text of the Act and with our             Archer and White interprets those provisions to mean,
precedent.                                                       in essence, that a court must always resolve questions of
                                                                 arbitrability and that an arbitrator never may do so. But
 We must interpret the Act as written, and the Act in turn       that ship has sailed. This Court has consistently held that
requires that we interpret the contract as written. When         parties may delegate threshold arbitrability questions to
the parties' contract delegates the arbitrability question to    the arbitrator, so long as the parties' agreement does so
an arbitrator, a court may not override the contract. In         by “clear and unmistakable” evidence. First Options, 514
those circumstances, a court possesses no power to decide        U.S., at 944, 115 S.Ct. 1920 (alterations omitted); see also
the arbitrability issue. That is true even if the court thinks   Rent–A–Center, 561 U.S., at 69, n. 1, 130 S.Ct. 2772. To
that the argument that the arbitration agreement applies         be sure, before referring a dispute to an arbitrator, the
to a particular dispute is wholly groundless.                    court determines whether a valid arbitration agreement
                                                                 exists. See 9 U.S.C. § 2. But if a valid agreement exists,
 That conclusion follows not only from the text of the           and if the agreement delegates the arbitrability issue to an
Act but also from precedent. We have held that a court           arbitrator, a court may not decide the arbitrability issue.
may not “rule on the potential merits of the underlying”
claim that is assigned by contract to an arbitrator, “even        Second, Archer and White cites § 10 of the Act, which
if it appears to the court to be frivolous.” AT & T              provides for back-end judicial review of an arbitrator's
Technologies, Inc. v. Communications Workers, 475 U.S.           decision if an arbitrator has “exceeded” his or her
643, 649–650, 106 S.Ct. 1415, 89 L.Ed.2d 648 (1986).             “powers.” § 10(a)(4). According to Archer and White, if a
A court has “ ‘no business weighing the merits of the            court at the back end can say that the underlying issue was
grievance’ ” because the “ ‘agreement is to submit all           not arbitrable, the court at the front end should also be
grievances to arbitration, not merely those which the            able to say that the underlying issue is not arbitrable. The
court will deem meritorious.’ ” Id., at 650, 106 S.Ct. 1415      dispositive answer to Archer and White's § 10 argument
(quoting Steelworkers v. American Mfg. Co., 363 U.S. 564,        is that Congress designed the Act in a specific way, and
568, 80 S.Ct. 1343, 4 L.Ed.2d 1403 (1960)).                      it is not our proper role to redesign the statute. Archer
                                                                 and White's § 10 argument would mean, moreover, that
 That AT & T Technologies principle applies with equal           courts presumably also should decide frivolous merits
force to the threshold issue of arbitrability. Just as a court   questions that have been delegated to an arbitrator. Yet
may not decide a merits question that the parties have           we have already rejected that argument: When the parties'
delegated to an arbitrator, a court may not decide an            contract assigns a matter to arbitration, a court may not
arbitrability question that the parties have delegated to an     resolve the merits of the dispute even if the court thinks
arbitrator.                                                      that a party's claim on the merits is frivolous. AT & T
                                                                 Technologies, 475 U.S., at 649–650, 106 S.Ct. 1415. So,
                                                                 too, with arbitrability.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          4
              Case
Henry Schein, Inc.     3:18-cv-05987-VC
                   v. Archer                    Document
                             and White Sales, Inc., --- S.Ct. ----33-1
                                                                   (2019) Filed    01/10/19 Page 6 of 6
19 Cal. Daily Op. Serv. 328

 *5 Third, Archer and White says that, as a practical and          to accommodate that policy concern. In any event, Archer
                                                                   and White overstates the potential problem. Arbitrators
policy matter, it would be a waste of the parties' time and
                                                                   can efficiently dispose of frivolous cases by quickly ruling
money to send the arbitrability question to an arbitrator
                                                                   that a claim is not in fact arbitrable. And under certain
if the argument for arbitration is wholly groundless. In
                                                                   circumstances, arbitrators may be able to respond to
cases like this, as Archer and White sees it, the arbitrator
                                                                   frivolous arguments for arbitration by imposing fee-
will inevitably conclude that the dispute is not arbitrable
                                                                   shifting and cost-shifting sanctions, which in turn will help
and then send the case back to the district court. So why
                                                                   deter and remedy frivolous motions to compel arbitration.
waste the time and money? The short answer is that the
                                                                   We are not aware that frivolous motions to compel
Act contains no “wholly groundless” exception, and we
                                                                   arbitration have caused a substantial problem in those
may not engraft our own exceptions onto the statutory
                                                                   Circuits that have not recognized a “wholly groundless”
text. See Exxon Mobil Corp. v. Allapattah Services, Inc.,
                                                                   exception.
545 U.S. 546, 556–557, 125 S.Ct. 2611, 162 L.Ed.2d 502
(2005).
                                                                   In sum, we reject the “wholly groundless” exception. The
                                                                   exception is inconsistent with the statutory text and with
In addition, contrary to Archer and White's claim, it is
                                                                   our precedent. It confuses the question of who decides
doubtful that the “wholly groundless” exception would
                                                                   arbitrability with the separate question of who prevails
save time and money systemically even if it might do
                                                                   on arbitrability. When the parties' contract delegates the
so in some individual cases. Archer and White assumes
                                                                   arbitrability question to an arbitrator, the courts must
that it is easy to tell when an argument for arbitration
                                                                   respect the parties' decision as embodied in the contract.
of a particular dispute is wholly groundless. We are
dubious. The exception would inevitably spark collateral
                                                                    *6 We express no view about whether the contract at
litigation (with briefing, argument, and opinion writing)
                                                                   issue in this case in fact delegated the arbitrability question
over whether a seemingly unmeritorious argument for
                                                                   to an arbitrator. The Court of Appeals did not decide
arbitration is wholly groundless, as opposed to groundless.
                                                                   that issue. Under our cases, courts “should not assume
We see no reason to create such a time-consuming
                                                                   that the parties agreed to arbitrate arbitrability unless
sideshow.
                                                                   there is clear and unmistakable evidence that they did so.”
                                                                   First Options, 514 U.S., at 944, 115 S.Ct. 1920 (alterations
Archer and White further assumes that an arbitrator
                                                                   omitted). On remand, the Court of Appeals may address
would inevitably reject arbitration in those cases where a
                                                                   that issue in the first instance, as well as other arguments
judge would conclude that the argument for arbitration
                                                                   that Archer and White has properly preserved.
is wholly groundless. Not always. After all, an arbitrator
might hold a different view of the arbitrability issue than
                                                                   The judgment of the Court of Appeals is vacated, and the
a court does, even if the court finds the answer obvious. It
                                                                   case is remanded for further proceedings consistent with
is not unheard-of for one fair-minded adjudicator to think
                                                                   this opinion.
a decision is obvious in one direction but for another fair-
minded adjudicator to decide the matter the other way.
                                                                   It is so ordered.
  Fourth, Archer and White asserts another policy
argument: that the “wholly groundless” exception                   All Citations
is necessary to deter frivolous motions to compel
arbitration. Again, we may not rewrite the statute simply          --- S.Ct. ----, 2019 WL 122164, 19 Cal. Daily Op. Serv. 328


Footnotes
*      The syllabus constitutes no part of the opinion of the Court but has been prepared by the Reporter of Decisions for the
       convenience of the reader. See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337, 26 S.Ct. 282, 50
       L.Ed. 499.


End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              5
